DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 13, 36 and 75-90 are pending.


Election/Restrictions
Applicant’s election of Group IV without traverse in the reply filed on 10 May 2022 is acknowledged.  Applicant’s election of the species HER inhibitor in the reply filed on 10 May 2022 is acknowledged. Claims 1, 13, 36 and 90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claims 86 and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions.
Claims 75-85, 88 and 89 are under examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 75-77, 79, 81 and 82, is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Vincent  et al (WO2013/052745, published 11 April 2013).
Vincent disclose measuring expression levels of neuregulin-1 (HRG) and determine the sensitivity of head and neck tumor cells to treatment with anti-ErbB3 antibodies. (paragraphs 8, 9, 29, 57-74:  Examples 4 - 6). Vincent disclose treating head and neck cancer with AV-203 (an anti-ErbB3 antibody) (Example 6; Fig. 20; Table 3). 


Claims 75-77 and 81-85 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, IDS).
Schoeberl teaches the administration of an anti-ErbB3 (HER3) antibody to a patient with head and neck cancer (paragraphs 35, 36 190).  Schoeberl teach predicting the response of cells with the anti-ErbB3 antibody by measuring levels of heregulin with ELISA in tumor samples or serum. (paragraphs 15, 95, 111-113, 140, 156, 164, 165, 180, 192).  Schoeberl disclose that the anti-ErbB3 antibody may be antibody MM-121. (paragraphs 20, 27, 36, 143).  Schoeberl further disclose the administration of the anti-ErbB2 antibody trastuzumab (paragraph 142).  Schoeberl also disclose measuring levels of ErbB1 (EGFR) (paragraphs 15, 16, 95, 140). Schoeberl further disclose that the HRG gene expression at protein level is assessed as high if a protein value is above a predetermined threshold, from a biological sample taken from the subject diagnosed with a locally advanced or metastatic cancer (wherein elevated levels of HRG and the at least one receptor, relative to a control, predict responsiveness to treatment with the therapeutic agent; having a disorder including head and neck cancer (paragraphs 15, 75-77, 95, 111-114, 140, 156, 164, 165, 181, 190, 192, 196-198).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 75-79 and 81-85 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, IDS, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010). 
Schoeberl has been disclosed supra.
	Schoeberl does not specifically disclose that HRG protein expression would be assessed as high if a protein concentration value which is above 980 pg/ml.
	Yonesaka disclose that disclose that patients with metastatic colorectal cancer had HRG levels in plasma from 274 to 17,260 pg/ml with a median of 2,002 pg/ml) .  
One of ordinary skill in the art would have been motivated to apply Yonesaka’s levels of HRG in plasma levels of cancer patients to Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression is assessed as high because both Yonesaka and Schoeberl concern measuring levels of HRG while Schoeberl disclose methods for using levels of HRG to predict responsiveness to anti-HER antibodies.  It would have been prima facie obvious to combine Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG protein expression in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at a protein level is assessed as high with Yonesaka’s levels of HRG in cancer to have a method of treating a human subject harboring a head and neck tumor comprising: assessing HRG gene expression at a protein level in a human subject diagnosed with a head and neck cancer; and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at a protein level is greater than 980 pg/ml. It would have been obvious to one of ordinary skill in this art to optimize the predetermined threshold values for HRG to greater than 980 pg/ml.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results.


Claims 75-85 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, IDS, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010 IDS, cited previously) in further view of LoRusso et al (Clin Cancer Res, 19:3078-3087, June 2013). 
	Neither Schoeberl nor Yonesaka disclose that the antibody is patritumab.
	LoRusso disclose the treatment of patients with advanced solid tumors including head and neck cancer with U3-1287 (patritumab) (page 3080, 2nd column; page 3083, 2nd column; Table 1). LoRusso disclose that patients had prior chemotherapy (Table 1).
One of ordinary skill in the art would have been motivated to apply LoRusso’s treatment of head and neck cancer with patritumab to Schoberl and Yonesaka’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising the anti-HER3 antibody MM-121 to a human subject whose HRG protein expression is assessed as high because both LoRusso and Schoberl teach the treatment of head and neck cancer with anti-HER3 antibodies. It would have been prima facie obvious to substitute LoRusso’s human anti-HER3 antibody patritumab for Schoberl’s human anti-HER3 antibody MM-121 to have a  method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody patritumab to a human subject whose HRG protein expression is assessed as high.


Claims 75-79, 81-85 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010, cited previously) in further view of Clark et al (US 9766249, issued 19 September 2017, filed 18 April 2011). 
Schoeberl and Yonesaka have been disclosed supra.
	Neither Schoeberl nor Yonesaka specifically disclose that HRG expression is assessed using an FDA approved test.
Clark disclose measuring protein expression in head and neck cancer using a Luminex (column 5, lines 52 to column 6, line 55; column 10 lines 24-37; column 23, lines 30-41)
	One of ordinary skill in the art would have been motivated to apply Clark’s use of Luminex to measure protein levels in head and neck cancer to Yonesaka and Schoeberl’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at a protein level is assessed as high because Clark and Schoeberl concern the detection of tumor markers in serum. it would have been prima facie obvious to combine Yonesaka and Schoeberl’s to have a  method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level using Luminex in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression is assessed as high.


Claims 75-79, 81 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010, cited previously).
Vincent has been disclosed supra.
	Vincent does not specifically disclose does not specifically disclose that HRG protein expression would be assessed as high if the observable soluble HRG concentration is greater than 980 pg/ml.
	Yonesaka disclose that disclose that patients with metastatic colorectal cancer had HRG levels in plasma from 274 to 17,260 pg/ml with a median of 2,002 pg/ml).  
One of ordinary skill in the art would have been motivated to apply Yonesaka’s levels of HRG in plasma levels of cancer patients to Vincent’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG gene expression at a protein level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at a protein level is assessed as high because Yonesaka and Vincent both concern measuring levels of HRG protein while Vincent disclose methods for using levels of HRG to predict responsiveness to anti-HER antibodies.  Furthermore, Vincent disclose using protein levels of NRG1 (HRG) to determine thresholds for responsiveness to anti-ErbB3 antibodies (paragraphs 9, 38, 42, 55, 57, 58, 72-77).   It would have been prima facie obvious to combine Vincent’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG protein expression in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression at a protein level is assessed as high with Yonesaka’s levels of HRG in plasma levels of cancer patients to have a method a method of treating a human subject harboring a head and neck cancer comprising assessing HRG gene expression at a protein level in a human subject diagnosed with a locally or advanced head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at a protein level is greater than 980 pg/ml. It would have been obvious to one of ordinary skill in this art to optimize the predetermined threshold values for HRG to greater than 980 pg/ml. Vincent disclose determining threshold values of HRG for determining response to anti-HER3 antibodies while Yonesaka disclose that that patients with metastatic colorectal cancer had HRG levels in plasma from 274 to 17,260 pg/ml with a median of 2,002 pg/ml).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results.


Claims 75-85 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010, cited previously) in further view of Moyo (WO 2013/023043, published 14 February 2013, IDS). 
Vincent and Yonesaka have been disclosed supra.
	Neither Vincent nor Yonesaka specifically disclose that the anti-HER3 antibody is used in combination with a HER inhibitor.
Moyo teaches treatment of patient with advanced solid tumors including head and neck cancer with anti-ErBB3 antibodies and cetuximab.   (pages 2 through 7).  Moyo disclose that the antihuman- ErbB3 antibody may be MM-121 (page 8, last paragraph).  Moyo also disclose measuring HRG protein levels in plasma to investigate the relationship between HRG levels and anti-tumor activity of anti-ErB3 antibodies.  (pages 36, 52, 53, 64, 71, 91). 
	One of ordinary skill in the art would have been motivated to apply Moyo’s method of treatment patients with head and neck cancer with anti-ErbB3 antibodies and cetuximab to Yonesaka and Vincent’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG protein expression in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression is assessed as high because both Moyo and Vincent concern measuring levels of biomarker levels` to predict responsiveness to anti-ErbB3 antibodies.  Furthermore, both Moyo and Vincent disclose using HRG levels to predict responsiveness to anti-ErbB3 antibodies (paragraph 47, 101). It would have been prima facie obvious to combine Yonesaka and Vincent’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG protein expression in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression is assessed as high with Moyo’s method of treatment patients with head and neck cancer with anti-ErbB3 antibodies and cetuximab to have a method of treating a human subject harboring a head and neck cancer comprising administering a treatment comprising an anti-HER3 antibody along with cetuximab to a human subject diagnosed with a head and neck cancer.

Claims 75-85, 88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010, cited previously) and Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously) in further view of Clark et al (US 9766249, issued 19 September 2017, filed 18 April 2011, cited previously) and LoRusso et al (Clin Cancer Res, 19:3078-3087, June 2013, cited previously). 
Vincent, Yonesaka and Moyo have been disclosed supra.
	Neither Vincent, Yonesaka, nor Moro specifically disclose that HRG expression is assessed using an FDA approved test or that the anti-HER3 antibody is patritumab.
Clark disclose measuring protein expression in head and neck cancer using a Luminex to detect cancer biomarkers in serum (column 5, lines 52 to column 6, line 55; column 10 lines 24-37; column 23, lines 30-41).
	One of ordinary skill in the art would have been motivated to apply Clark’s use of Luminex to measure protein levels in head and neck cancer to Vincent, Moyo and Yonesaka’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at a protein level is assessed as high because Clark, Vincent and Moyo concerned the detection of tumor markers in serum.  It would have been prima facie obvious to combine Vincent, Moyo and Yonesaka’s method for treating a human subject harboring a head and neck cancer with Clark’s Luminex assay to have a  method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level using Luminex in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression is assessed as high.
	LoRusso disclose the treatment of patients with advanced solid tumors including head and neck cancer with U3-1287 (patritumab) (page 3080, 2nd column; page 3083, 2nd column; Table 1). LoRusso disclose that patients had prior chemotherapy (Table 1).
One of ordinary skill in the art would have been motivated to apply LoRusso’s treatment of head and neck cancer with patritumab to Vincent, Moyo and Yonesaka’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody MM-121 to a human subject whose HRG protein expression is assessed as high because LoRusso,  Vincent and Moyo  teach the treatment of head and neck cancer with anti-HER3 antibodies. It would have been prima facie obvious to substitute LoRusso’s human anti-HER3 antibody patritumab for Moyo’s human anti-HER3 antibody MM-121 to have a  method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody patritumab to a human subject whose HRG protein expression is assessed as high.

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK HALVORSON/Primary Examiner, Art Unit 1642